 Case 1:18-cv-01229-RJJ-RSK ECF No. 13 filed 11/20/18 PageID.74 Page 1 of 17



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


INTERNATIONAL PAPER COMPANY,          )
                                      )                      Civil Action No.: 1:18-cv-1229
                       Plaintiff,     )
v.                                    )
                                      )
GEORGIA-PACIFIC CONSUMER              )
PRODUCTS LP, FORT JAMES CORPORATION, )
GEORGIA-PACIFIC LLC, NCR CORPORATION, )
and WEYERHAEUSER COMPANY,             )
                                      )
                       Defendants.    )

              GEORGIA-PACIFIC CONSUMER PRODUCTS LP,
     FORT JAMES CORPORATION, AND GEORGIA-PACIFIC LLC’S ANSWER

        Georgia-Pacific Consumer Products LP, Fort James Corporation, and Georgia-Pacific

 LLC (collectively, “Georgia-Pacific”), by and through their undersigned counsel, file this

 answer to the complaint of International Paper Company (“International Paper”). Georgia-

 Pacific denies all allegations in the Complaint not admitted herein.

                                       INTRODUCTION

        1.     This case arises from the same transaction or occurrence as a prior case litigated
in this Court: Georgia-Pacific Consumer Products LP, et al. v. NCR Corporation, et al., Case
Number 1:11-cv-00483-RJJ (“GP v. NCR”).

       Answer:        Georgia-Pacific admits that International Paper purports that this action

arises from the same transaction or occurrence as a prior litigated case, Georgia-Pacific

Consumer Products LP, et al. v. NCR Corporation, et al., Case Number 1:11-cv-00483-RJJ

(“GP v. NCR”).

        2.      International Paper brings this action to recover costs of response and for other
relief under the Comprehensive Environmental Response, Compensation and Liability Act, as
amended by the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. § 9601 et
seq. (“CERCLA”), also known as Superfund.



                                               -1-
 Case 1:18-cv-01229-RJJ-RSK ECF No. 13 filed 11/20/18 PageID.75 Page 2 of 17



       Answer:         Georgia-Pacific admits that International Paper seeks to recover in this

lawsuit what it characterizes as costs of response and other relief under the Comprehensive

Environmental Response, Compensation and Liability Act, as amended by the Superfund

Amendments and Reauthorization Act of 1986, 42 U.S.C. § 9601 et seq. (“CERCLA”), also

known as Superfund. Georgia-Pacific otherwise lacks knowledge or information sufficient to

form a belief about the truth of the remaining allegations in Paragraph 2.

       3.      Although this case is related to GP v. NCR, International Paper brings this action
under CERCLA to pursue cost-recovery and contribution claims for costs that International
Paper incurred and will continue to incur responding to releases and threats of releases of
hazardous substances at the Allied Paper Inc./Portage Creek/Kalamazoo River Superfund Site
(“Kalamazoo River Superfund Site” or “the Site”) after the 2015 allocation-phase trial in GP v.
NCR.

       Answer:         Georgia-Pacific admits that International Paper purports to bring this

lawsuit under CERCLA to pursue cost-recovery and contribution claims for costs that

International Paper purports that it incurred and will continue to incur responding to releases and

threats of releases of hazardous substances at the Allied Paper Inc./Portage Creek/ Kalamazoo

River Superfund Site (“Kalamazoo River Superfund Site” or “the Site”) after the 2015

allocation-phase trial in GP v. NCR. Georgia-Pacific otherwise lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations in Paragraph 3.

       4.      International Paper brings these claims now to ensure that they are filed within
any applicable statute of limitations under CERCLA, to the extent the claims may not be deemed
to be within the scope of the claim addressed in GP v. NCR.

       Answer:         Georgia-Pacific lacks knowledge or information sufficient to form a belief

about the truth of International Paper’s reasons for filing this lawsuit. Georgia-Pacific denies any

remaining allegations in Paragraph 4.




                                                -2-
 Case 1:18-cv-01229-RJJ-RSK ECF No. 13 filed 11/20/18 PageID.76 Page 3 of 17



                                       BACKGROUND

       5.     The Site is contaminated with polychlorinated biphenyls, better known as PCBs.
PCBs are a hazardous substance. The primary PCB contaminant at issue at the Kalamazoo River
Superfund Site is known as Aroclor 1242.

       Answer:        Admitted.

       6.      Through at least 1971, PCBs were released into the Kalamazoo River through the
discharge and disposal of PCB-contaminated solids and paper residuals by certain paper de-
inking and recycling companies.

       Answer:        Admitted.

        7.     PCBs were released into the Kalamazoo River because waste paper that was
deinked and/or recycled by companies near the Kalamazoo River included PCB-laden “broke”
and “trim.” Such broke and trim were wastes that resulted from the manufacture of proprietary,
PCB-coated “carbonless copy paper” (“CCP”) pioneered by Defendant NCR Corporation.
During this period, paper de-inking and recycling companies did not know that the CCP broke
and trim contained PCBs.

       Answer:        Admitted.

       8.     Contamination from the PCB-laden broke and trim has made large segments of
the Kalamazoo River an “NCR river.” As the Court concluded in GP v. NCR, NCR CCP is the
primary source of the PCB-contaminated sediments that require remediation at the Kalamazoo
River Superfund Site.

       Answer:        Admitted.

       9.     If not for NCR’s use of PCBs in its CCP, and if not for the contamination of the
Kalamazoo River by PCB Aroclor 1242 attributable to NCR broke and trim, the Kalamazoo
River would not have been listed as a Superfund site.

       Answer:        Admitted.

                                JURISDICTION AND VENUE

       10.     This Court has jurisdiction over this action pursuant to 42 U.S.C. §§ 9607 and
9613(b), providing jurisdiction over controversies arising under CERCLA; 28 U.S.C. § 1331
providing jurisdiction over federal questions; and 28 U.S.C. §§ 2201-02 and 42 U.S.C.
§ 9613(g)(2), providing jurisdiction over declaratory judgment actions.

       Answer:        Admitted.

       11.     Venue is proper under 28 U.S.C. § 1391(b)(2) and 42 U.S.C. § 9613(b), because
the events giving rise to the claims asserted in this Complaint are based on paper processing and


                                               -3-
 Case 1:18-cv-01229-RJJ-RSK ECF No. 13 filed 11/20/18 PageID.77 Page 4 of 17



other related activities that took place in this District and resulted in the release of PCBs into
portions of the Kalamazoo River located in this District.

       Answer:         Admitted.

        12.    Venue is also proper pursuant to 28 U.S.C. § 1391(c), as each Defendant is
subject to personal jurisdiction in this District.

       Answer:         Admitted.

        13.   Pursuant to 42 U.S.C. § 9601(l), International Paper will provide a copy of this
Complaint to the Attorney General of the United States and to the Administrator of the United
States Environmental Protection Agency.

       Answer:         Paragraph 13 does not allege facts regarding Georgia-Pacific and therefore

no response from Georgia-Pacific is required.

                                             PARTIES

                                          The Defendants

       14.     GP is the corporate successor to Kalamazoo-area facilities, including the
Kalamazoo Paper Company mill, that deinked and recycled PCB-containing NCR broke and
trim, which resulted in the discharge of large volumes of PCBs into the Kalamazoo River.

       Answer:         Georgia-Pacific admits it is the successor to companies that formerly

operated the Kalamazoo Paper Company mill, that the mill deinked and recycled PCB-

containing NCR broke and trim at times, and that its deinking and recycling of PCB-containing

NCR broke and trim resulted in the discharge of PCBs within portions of the Site. Georgia-

Pacific denies the remaining allegations in Paragraph 14.

       15.     GP also owned and operated landfills at the Site, into which it placed dewatered
paper residuals, which also contained PCBs. Those landfills released PCBs into the Kalamazoo
River.

       Answer:         Georgia-Pacific admits that it is the successor to companies that owned

and operated a landfill within the Site in which dewatered paper residuals containing PCBs were

placed at times. Georgia-Pacific further admits some PCBs from that landfill migrated into the

Kalamazoo River at times. Georgia-Pacific denies the remaining allegations in Paragraph 15.


                                                 -4-
 Case 1:18-cv-01229-RJJ-RSK ECF No. 13 filed 11/20/18 PageID.78 Page 5 of 17



        16.     This Court concluded (and GP conceded) in GP v. NCR that GP is a responsible
party for Site-related contamination and is thus liable for response costs incurred at the Site.

       Answer:        Georgia-Pacific admits that it is a responsible party but denies that it

admitted or is otherwise liable or responsible for Site-wide contamination or for response costs

incurred anywhere at the Site.

        17.    NCR invented the PCB-containing CCP that has caused the PCB contamination
of the Kalamazoo River Superfund Site. NCR arranged for the disposal of PCB-laden waste,
including from its own CCP converting operations. NCR also arranged for the disposal of PCB-
laden broke and trim from its “contract coaters,” companies that coated NCR’s paper according
to NCR’s specifications, using an emulsion consigned to them by NCR. NCR is also the
corporate successor to at least two coaters—the Wisconsin-based Appleton Coated Paper
Company (“ACPC”), and Combined Paper Mills, Inc. (also known as the “Combined Locks
Mill”)—that arranged for the disposal of PCB-laden broke and trim resulting from the coating of
NCR CCP. Waste paper from all these activities was recycled at facilities near the Kalamazoo
River, with resulting releases of PCBs into the Kalamazoo River.

       Answer:        Admitted.

        18.   This Court concluded in GP v. NCR that NCR is a responsible party for Site-
related contamination and is thus liable for response costs incurred at the Site. On information
and belief, NCR has not funded or performed any work related to the cleanup of the Kalamazoo
River Superfund Site.

       Answer:        Admitted.

       19.    Weyerhaeuser and its predecessor Hamilton Paper Company (collectively,
“Weyerhaeuser”) disposed of PCBs into the Kalamazoo River, owned and operated a landfill
which contained PCBs that were released into the Kalamazoo River, and otherwise engaged in
continued disposal practices that resulted in the release of PCBs into the Kalamazoo River
Superfund Site.

       Answer:        Admitted.

        20.    This Court concluded (and Weyerhaeuser stipulated) in GP v. NCR that
Weyerhaeuser is a responsible party for Site-related contamination and is thus liable for response
costs incurred at the Site.

       Answer:        Georgia-Pacific admits that Weyerhaeuser is a responsible party but

denies that Weyerhaeuser admitted or is otherwise liable or responsible for Site-wide

contamination or for response costs incurred anywhere at the Site..



                                               -5-
 Case 1:18-cv-01229-RJJ-RSK ECF No. 13 filed 11/20/18 PageID.79 Page 6 of 17



                                   Plaintiff International Paper

        21.   International Paper is the corporate successor to St. Regis Paper Company (“St.
Regis”). For a period, St. Regis owned and operated the Bryant Mill, a mill that was located in
what is now part of the Site.

       Answer:         Admitted.

       22.     St. Regis purchased the Bryant Mill in 1946 and operated the Bryant Mill until
June 30, 1956.

       Answer:         Admitted.

        23.      In 1956, St. Regis entered into a transaction with the Allied Paper Division of the
Thor Corporation (“Allied”). Through that transaction, Allied acquired the business of the
Bryant Mill. On July 1, 1956, Allied became the Bryant Mill’s operator and, economically and
for purposes of 42 U.S.C. § 9601(2)(E)(i), its owner even though Allied did not hold record title
to certain of the mill real property (“Mill Property”) until 1966, when Allied exercised its option
to acquire title to the Mill Property.

       Answer:         Denied.

       24.    Between the 1956 transaction and Allied’s exercise of its option in 1966, St.
Regis continued to hold title to the Mill Property primarily to protect its security interest in the
mill.

       Answer:         Denied.

        25.     After Allied exercised its option and record title to the Mill Property was
transferred to Allied in 1966, St. Regis had no connection to the Bryant Mill.

       Answer:         Denied.

      26.    In 1984, St. Regis was acquired by Champion International Corporation
(“Champion”). St. Regis was merged into Champion in 1985.

       Answer:         Admitted.

     27.    In June 2000, International Paper acquired Champion. On December 31, 2000,
Champion was merged into International Paper.

       Answer:         Admitted.

        28.    In GP v. NCR, this Court determined that International Paper is liable for Site-
related response costs as the successor to St. Regis, and that St. Regis remained an owner of the
Bryant Mill until Allied exercised its option to purchase title to the mill in 1966. International
Paper has appealed the Court’s Judgment. Regardless of whether that appeal succeeds,


                                                 -6-
 Case 1:18-cv-01229-RJJ-RSK ECF No. 13 filed 11/20/18 PageID.80 Page 7 of 17



International Paper intends to pursue its claims, asserted in this action, for response costs that
International Paper has incurred at the Site and is continuing to incur.

       Answer:         Georgia-Pacific admits the first two sentences in Paragraph 28. Georgia-

Pacific lacks knowledge or information sufficient to form a belief about the truth of the third

sentence.

                       PRIOR LITIGATION, INCLUDING GP v. NCR

      29.    The Site has been the subject of prior litigation, including Kalamazoo River Study
Group v. Rockwell International, Case Number 1:95-cv-838 (“the KRSG Litigation”) and GP v.
NCR.

       Answer:         Admitted.

       30.    The plaintiff in the KRSG Litigation was the Kalamazoo River Study Group
(“KRSG”), an unincorporated association that included GP’s predecessors Georgia-Pacific
Corporation and James River Company, and Weyerhaeuser’s predecessor Simpson Plainwell
Paper Company.

       Answer:         Admitted.

       31.     Those members of the KRSG, along with a successor of Allied, pursued
CERCLA claims through the KRSG against various companies that had operated facilities in and
around the Site. Neither the KRSG nor any of its members pursued any claims against St. Regis,
Champion, or International Paper during the KRSG Litigation.

       Answer:         Admitted.

        32.   Over six years after the KRSG Litigation ended, GP filed GP v. NCR in which GP
asserted CERCLA claims related to the Site against International Paper, NCR, and
Weyerhaeuser.

       Answer:         Admitted.

        33.     Chief Judge Robert J. Jonker presided over GP v. NCR, including two trials: a
trial addressing the parties’ liability, which was held in February 2013 (“Liability Phase Trial”),
and a trial addressing the allocation of responsibility for response costs at the Site, which was
held from September through December 2015 (“Allocation Trial”).

       Answer:         Admitted.

        34.    After the Liability Phase Trial, this Court found all Defendants named in this
action and International Paper to be responsible parties under CERCLA.



                                                 -7-
 Case 1:18-cv-01229-RJJ-RSK ECF No. 13 filed 11/20/18 PageID.81 Page 8 of 17



       Answer:         Denied as to Georgia-Pacific; admitted as to International Paper and the

other Defendants.

        35.    After the Allocation Trial, this Court allocated GP’s recoverable response costs
incurred through August 31, 2014. The Court held that GP was responsible for 40% of those
costs. The Court allocated the remaining 60% of GP’s recoverable response costs as follows:
NCR–40%; IP–15%; GP[sic]–5%. Subsequently, a judgment in GP v. NCR was entered on June
19, 2018.

       Answer:         Admitted, with the clarification the Court allocated 5% to Weyerhaeuser,

not Georgia-Pacific.

      36.      The Court’s Judgment in GP v. NCR is currently on appeal to the U.S. Court of
Appeals for the Sixth Circuit.

       Answer:         Admitted.

                              RELATED-CASE ALLEGATIONS

       37.     This case involves the same parties as GP v. NCR.

       Answer:         Admitted.

       38.     This case addresses response costs incurred at the same Site as in GP v. NCR.

       Answer:         Georgia-Pacific admits that International Paper claims the response costs

it seeks to recover in this action were incurred in connection with the same Site that was the

subject of GP v. NCR. Georgia-Pacific otherwise lacks knowledge or information sufficient to

form a belief about the truth of the remaining allegations in Paragraph 38.

       39.     This case addresses response costs resulting from the same contaminant of
concern as alleged in GP v. NCR, and from the same contamination-causing activities as alleged
in GP v. NCR.

       Answer:         Georgia-Pacific admits that International Paper claims the response costs

it seeks to recover in this action were incurred in connection with the same Site that was the

subject of GP v. NCR. Georgia-Pacific otherwise lacks knowledge or information sufficient to

form a belief about the truth of the remaining allegations in Paragraph 39.



                                               -8-
 Case 1:18-cv-01229-RJJ-RSK ECF No. 13 filed 11/20/18 PageID.82 Page 9 of 17



        40.     This case thus arises out of the same transaction or occurrence as GP v. NCR and
is thus a related case to GP v. NCR under W.D. Mich. LCivR 3.3.1(d)(iii) and a cognate case to
GP v. NCR under W.D. Mich. LCivR 3.3.2(c).

       Answer:         Admitted.

                               INTERNATIONAL PAPER’S COSTS

        41.    Since the GP v. NCR Allocation Trial concluded, International Paper has incurred
millions of dollars in NCP-compliant response costs for cleanup activities at the Site.
International Paper has incurred these costs pursuant to U.S. Environmental Protection Agency
Unilateral Administrative Order, Docket No. V-W-16-C-009, dated April 14, 2016 and U.S.
Environmental Protection Agency Unilateral Administrative Order, Docket No. V-W-17-C-002,
dated December 16, 2016 (collectively, the “Administrative Orders”). Work that International
Paper is obligated to perform pursuant to the terms of the Administrative Orders is ongoing and
International Paper is incurring and in the future will incur additional costs pursuant to the
Administrative Orders.

       Answer:         Georgia-Pacific is without knowledge or information sufficient to form a

belief regarding the truth of the allegations set forth in Paragraph 41.

       42.     The cleanup of the Site is far from complete as the Administrative Orders only
address certain of the work required in connection with the Site.

       Answer:         Admitted.

        43.     On appeal, International Paper contests (among other things) the Court’s finding
in GP v. NCR that International Paper is a responsible party with regard to the Site. Regardless
of the final disposition of that appeal, International Paper intends to pursue this action.

       Answer:         Georgia-Pacific admits the allegations in the first sentence of Paragraph

43. Georgia-Pacific lacks knowledge or information sufficient to form a belief about the truth of

the allegations in the second sentence of Paragraph 43.

                                   FIRST CAUSE OF ACTION

       Claim for Response Costs Against All Defendants under CERCLA Section 107

        44.     International Paper realleges and incorporates the preceding paragraphs as if fully
set forth herein.

       Answer:         Georgia-Pacific incorporates by reference its answers to Paragraphs 1–43.




                                                 -9-
Case 1:18-cv-01229-RJJ-RSK ECF No. 13 filed 11/20/18 PageID.83 Page 10 of 17



       45.    CERCLA section 107(a)(4)(B), 42 U.S.C. § 9607(a)(4)(B), authorizes the
recovery of “necessary costs of response consistent with the national contingency plan.”

       Answer:         Admitted.

       46.    The Kalamazoo River Superfund Site and/or each of the facilities owned and/or
operated by GP and Weyerhaeuser or their predecessors within the Site is a “facility” within the
meaning of CERCLA section 101(9), 42 U.S.C. § 9601(9).

       Answer:         Admitted.

       47.    International Paper is a ‘‘person’’ as defined by CERCLA section 101(21), 42
U.S.C. § 9601(21).

       Answer:         Admitted.

       48.     GP is a ‘‘person’’ as defined by CERCLA section 101(21), 42 U.S.C. § 9601(21).

       Answer:         Admitted.

       49.     NCR is a “person” as defined by CERCLA section 101(21), 42 U.S.C.
§ 9601(21).

       Answer:         Admitted.

       50.     Weyerhaeuser is a ‘‘person’’ as defined by CERCLA section 101(21), 42 U.S.C.
§ 9601(21).

       Answer:         Admitted.

       51.    There was an actual or threatened “release” at and from the facilities referenced
above of “hazardous substances” within the meaning of CERCLA sections 101(14) and (22),
44 U.S.C. §§ 9601(14), (22).

       Answer:         Admitted, assuming the facilities are those referenced in Paragraph 46.

        52.    GP is a person that is or was an owner or operator of facilities referred to above
from which there has been a release of hazardous substances within the meaning of CERCLA
section 107(a)(2), 42 U.S.C. § 9607(a)(2).

       Answer:         Georgia-Pacific admits that it is a successor to companies that owned or

operated one or more facilities in the Site at which there was a release of PCBs. Georgia-Pacific

denies the remaining allegations in Paragraph 52.




                                               - 10 -
Case 1:18-cv-01229-RJJ-RSK ECF No. 13 filed 11/20/18 PageID.84 Page 11 of 17



       53.     Weyerhaeuser is or was an owner or operator of facilities referred to above from
which there was been a release of hazardous substances within the meaning of CERCLA section
107(a)(2), 42 U.S.C. § 9607(a)(2).

       Answer:         Admitted.

       54.      NCR is a person that by contract, agreement, or otherwise arranged for disposal or
treatment, or arranged with a transporter for transport for disposal or treatment, of hazardous
substances, at the Site in the form of PCB-containing NCR paper broke and trim, within the
meaning of CERCLA section 107(a)(3), 42 U.S.C. § 9607(a)(3).

       Answer:         Admitted.

       55.     In connection with the releases of PCBs from the facilities located near the
Kalamazoo River, and pursuant to the Administrative Orders, International Paper has incurred
and will incur “response costs” within the meaning of CERCLA section 101 (25), 42 U.S.C.
§ 9601(25). These “response costs” were, and will be, necessary and consistent with the
National Contingency Plan pursuant to CERCLA section 105(a), 42 U.S.C. § 9605(a).

       Answer:         Georgia-Pacific lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 55.

       56.     Defendants are liable, pursuant to section 107(a)(4)(B) of CERCLA, 42 U.S.C.
§ 9607(a)(4)(B), to International Paper for past and future Kalamazoo River Superfund Site
response costs incurred or to be incurred pursuant to the Administrative Orders.

       Answer:         Paragraph 56 asserts legal conclusions to which no response is required.

To the extent any response is required, Georgia-Pacific denies Paragraph 56.

       57.      In accordance with section 107(a) of CERCLA, 42 U.S.C. § 9607(a), International
Paper is entitled to recover interest on the Kalamazoo River Superfund Site response costs it has
paid and will pay in the future.

       Answer:         Paragraph 57 asserts legal conclusions to which no response is required.

To the extent any response is required, Georgia-Pacific denies Paragraph 57.

                                SECOND CAUSE OF ACTION

        Claim for Contribution Against All Defendants under CERCLA Section 113

        58.     International Paper realleges and incorporates the preceding paragraphs as if fully
set forth herein.

       Answer:         Georgia-Pacific incorporates by reference its answers to Paragraphs 1–57.


                                               - 11 -
Case 1:18-cv-01229-RJJ-RSK ECF No. 13 filed 11/20/18 PageID.85 Page 12 of 17



        59.    CERCLA section 113(f), 42 U.S.C. § 9613(f), authorizes any person to seek
contribution from any other person who is liable or potentially liable under CERCLA section
107(a), 42 U.S.C. § 9607(a).

       Answer:         Admitted.

        60.    International Paper has paid and is obligated to pay costs that exceed International
Paper’s equitable share, if any, of such costs. Insofar as any costs sought by International Paper
are not recoverable claim under section 107(a)(4)(B) of CERCLA, those costs are recoverable
under section 113(f)(1), 42 U.S.C. 9613(f)(1) based on an allocation among liable parties using
such equitable factors as the Court deems appropriate pursuant to CERCLA section 113(f)(1),
42 U.S.C. § 9613(f)(1).

       Answer:         Paragraph 60 asserts legal conclusions to which no response is required.

To the extent any response is required, Georgia-Pacific denies Paragraph 60.

        61.    Pursuant to the standards of section 113(f)(1) of CERCLA, 42 U.S.C.
§ 9613(f)(1), and in accordance with section 107(a) of CERCLA, 42 U.S.C. § 9607(a),
International Paper is entitled to recover interest on the Kalamazoo River Superfund Site costs it
has paid and will pay in the future in excess of its equitable share, if any.

       Answer:         Paragraph 61 asserts legal conclusions to which no response is required.

To the extent any response is required, Georgia-Pacific denies Paragraph 61.

                                   THIRD CAUSE OF ACTION

                                Claim for Declaratory Judgment

        62.     International Paper realleges and incorporates the preceding paragraphs as if fully
set forth herein.

       Answer:         Georgia-Pacific incorporates by reference its answers to Paragraphs 1–61.

        63.     International Paper has and will continue to incur “response” costs within the
meaning of CERCLA section 101(25), 42 U.S.C. § 9601(25) at the Kalamazoo River Superfund
Site that are necessary and consistent with the National Contingency Plan.

       Answer:         Paragraph 63 asserts legal conclusions to which no response is required.

To the extent any response is required, Georgia-Pacific denies Paragraph 63.

       64.     International Paper is entitled to a declaratory judgment as to defendants’ liability
for such future costs that International Paper incurs at the Site pursuant to CERCLA section
113(g)(1), 42 U.S.C. § 9613(g)(1) and section 113(g)(2), 42 U.S.C. § 9613(g)(2) and the
Declaratory Judgment Act, 28 U.S.C. § 2201.


                                               - 12 -
Case 1:18-cv-01229-RJJ-RSK ECF No. 13 filed 11/20/18 PageID.86 Page 13 of 17



       Answer:         Paragraph 64 asserts legal conclusions to which no response is required.

To the extent any response is required, Georgia-Pacific denies Paragraph 64.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff International Paper prays for

           a) A judgment in favor of International Paper and against GP on International

Paper’s First Cause of Action;

           b) A judgment in favor of International Paper and against NCR on International

Paper’s First Cause of Action;

           c) A judgment in favor of International Paper and against Weyerhaeuser on

International Paper’s First Cause of Action;

           d) An order directing GP, NCR, and Weyerhaeuser to pay their equitable

percentage of the past response costs that International Paper has incurred at the Site, plus

interest, under CERCLA section 107(a)(4)(B), 42 U.S.C. § 9607(a)(4)(B), and CERCLA

section 113(f)(1), 42 U.S.C. § 9613(f)(1) on International Paper’s Second Cause of Action;

           e) A declaratory judgment, and other appropriate prospective relief, directing GP,

NCR, and Weyerhaeuser to pay their equitable percentage of all future response costs

associated with the cleanup of the Site, under the Declaratory Judgment Act, 28 U.S.C. § 2201,

CERCLA section 113(f)(1), 42 U.S.C. § 9613(f)(1), CERCLA section 113(g)(2), and/or 42

U.S.C. § 9613(g)(2) on International Paper’s Third Cause of Action; and

           f) Such other and further relief as the Court deems just and appropriate.

       Answer:         The allegations set forth in the Prayer for Relief, sections (a) through (f),

are not allegations of fact, and therefore no response is required. Georgia-Pacific denies that

International Paper is entitled to any relief from Georgia-Pacific, including the relief requested.




                                                - 13 -
Case 1:18-cv-01229-RJJ-RSK ECF No. 13 filed 11/20/18 PageID.87 Page 14 of 17



                        SEPARATE AND AFFIRMATIVE DEFENSES

       1.      Georgia-Pacific hereby incorporates by reference its answers to the allegations set

forth in International Paper’s Complaint.

       2.      The discharge, release, and/or disposal of hazardous substances at the Site, and

any resulting harms, were caused by the acts or omissions of International Paper and/or other

parties or entities unrelated to Georgia-Pacific, and Georgia-Pacific has no liability for such

damages or response costs under CERCLA.

       3.      International Paper’s claims are barred in whole or in part insofar as International

Paper seeks to recover costs that are not reasonable or necessary response costs or are otherwise

not consistent with the National Contingency Plan.

       4.      International Paper’s claims are barred in whole or in part to the extent that

International Paper seeks to recover costs and expenses other than response costs, as the term is

defined in CERCLA.

       5.      International Paper’s claims are barred in whole or in part insofar as International

Paper has failed to meet all conditions precedent to recovery.

       6.      International Paper’s claims are barred in whole or in part by the applicable

statutes of limitations or waiver.

       7.      International Paper’s claims are barred in whole or in part by the doctrine of

estoppel.

       8.      International Paper’s claims, to the extent they are equitable in nature, are barred

in whole or in part by the doctrine of laches.

       9.      International Paper’s claims are barred by the doctrine of unclean hands.

       10.     In all its actions with relation to the Site, if any, Georgia-Pacific exercised due

care with respect to the hazardous substances concerned, taking into consideration the


                                                 - 14 -
Case 1:18-cv-01229-RJJ-RSK ECF No. 13 filed 11/20/18 PageID.88 Page 15 of 17



characteristics of such hazardous substances, in light of all the facts and circumstances, and took

precautions against the foreseeable acts or omissions of any third parties and the consequences

that could foreseeably result from such acts or omissions.

        11.    Response costs may not be recovered to the extent that any releases by Georgia-

Pacific were authorized by applicable permits.

        12.    International Paper has failed to mitigate its damages, if any.

        13.    To the extent Georgia-Pacific is held liable, its liability is divisible.

        14.    To the extent Georgia-Pacific is held liable, it is liable only for its several share of

liability.

        15.    To the extent that Georgia-Pacific is held liable, the response costs that Georgia-

Pacific has incurred and will incur exceed its share of liability.

        16.    Georgia-Pacific is not liable for any releases of hazardous substances, or any

damages therefrom, in any area upstream of the facilities that it owned or operated.

        17.    International Paper is a responsible party under CERCLA Section 107(a) and is

therefore barred from bringing a claim for joint and several cost recovery under CERCLA

Section 107(a).

        18.    International Paper’s claims are barred in whole or in part by res judicata and/or

collateral estoppel.

        19.    Georgia-Pacific reserves the right to assert additional affirmative defenses after it

has conducted discovery.




                                                - 15 -
Case 1:18-cv-01229-RJJ-RSK ECF No. 13 filed 11/20/18 PageID.89 Page 16 of 17



                                 GEORGIA-PACIFIC CONSUMER PRODUCTS
                                 LP, FORT JAMES CORPORATION, and
                                 GEORGIA-PACIFIC LLC

                                 By:     /s/ Michael R. Shebelskie

                                       Peter A. Smit
                                       Adam J. Brody
                                       VARNUM LLP
                                       Bridgewater Place, P.O. Box 352
                                       Grand Rapids, MI 49501
                                       (616) 336-6000

                                       Michael R. Shebelskie
                                       Douglas M. Garrou
                                       George P. Sibley, III
                                       HUNTON ANDREWS KURTH LLP
                                       951 East Byrd Street
                                       Richmond, VA 23219
                                       (804) 788-8200

                                       Jan M. Conlin
                                       CIRESI CONLIN LLP
                                       225 S. 6th St., Suite 4600
                                       Minneapolis, MN 55402
                                       (612) 361-8202




                                   - 16 -
Case 1:18-cv-01229-RJJ-RSK ECF No. 13 filed 11/20/18 PageID.90 Page 17 of 17



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2018, I electronically filed the foregoing using the

CM/ECF system which will send notification of such filing by operation of the Court’s electronic

systems. Parties may access this filing via that Court’s electronic system.


                                             By:        /s/ Michael R. Shebelskie




                                               - 17 -
